                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



MICHAEL WALLE,

                             Plaintiff,

          v.                                   CASE NO. 19-3185-SAC

(FNU) MAIN, et al.,

                             Defendants.


                         ORDER OF DISMISSAL

     This matter is a civil rights action filed under 42 U.S.C. § 1983

by a person held at the Saline County Jail. On October 8, 2019, the

Court issued a Notice and Order to Show Cause (NOSC) directing

plaintiff to show cause on or before November 8, 2019, why this matter

should not be dismissed for failure to state a claim for relief.

Plaintiff was advised that the failure to respond might result in the

dismissal of this matter without additional notice.

     There has been no response to the NOSC, and the Court concludes

this matter may be dismissed for the reason set out in that order,
namely, that plaintiff’s claims sound in negligence and do not state

a claim for relief under the Eighth Amendment. See Kingsley v.

Hendrickson, ___ U.S. ___, 135 S. Ct. 2466, 2472 (2015)(stating, where

pretrial detainee alleged use of excessive force, “liability for

negligently inflicted harm is categorically beneath the threshold of

constitutional due process”, citing County of Sacramento v. Lewis,

523 U.S. 833, 849 (1998)).
     IT IS, THEREFORE, BY THE COURT ORDERED this matter is dismissed

for failure to state a claim for relief.
IT IS SO ORDERED.

DATED:   This 15th day of November, 2019, at Topeka, Kansas.



                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
